Citation Nr: 1128177	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  11-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for PTSD with major depressive disorder (MDD), panic attacks with agoraphobia, and obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected psychiatric disability, diagnosed as PTSD with MDD, panic attacks and agoraphobia, and OCD, has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for service-connected psychiatric disability, diagnosed as PTSD with MDD, panic attacks and agoraphobia, and OCD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD with MDD, agoraphobia, and OCD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a zero percent evaluation.

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The current 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).

Finally, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA treatment records indicate that in December 2008, the Veteran presented with complaints that he was waking up around 3 a.m. and was unable to fall back to sleep, he felt worn out, and had little interest in anything.  The Veteran stated that he was not working and wondered what he could do, was apathetic and down, and had suicidal ideation without intent or plan.  Physical examination demonstrated that he was alert, oriented times three, his affect was flat, and he avoided eye contact.  The examiner noted that the Veteran seemed down and depressed.  Assessment included depression, likely reactive; rule out PTSD.  

In January 2009, the Veteran underwent mental health assessment.  The Veteran reported that he had served two tours of duty in Iraq and that he was overwhelmed by the experience indicating he was exposed to a lot of death and had to kill enemy soldiers.  The Veteran was tearful in the appointment, and the examiner noted that the Veteran was emotionally numb having isolated himself.  The Veteran reported trouble falling asleep and staying asleep, hypervigilance, diminished joy with everything except spending time with his daughter, irritability with family, and intermittent suicidal ideation.

Mental status examination demonstrated that he was alert, attentive, and oriented times three.  He was cooperative, reasonable, and his speech was normal.  His affect was congruent with his mood, his mood was anxious and depressed, and he demonstrated no perceptual disturbance.  The Veteran's thought process and association were normal and coherent, and there was no unusual thought content.  The Veteran's suicidal ideation was noted to be passive without plan.  His insight was limited, his judgment was good, his memory was intact, and his fund of knowledge was average.  The examiner diagnosed PTSD and MDD.  A GAF of 55 was assigned

The Veteran underwent VA examination in February 2009.  The Veteran reported first seeking outpatient psychiatric treatment in December 2008 and noted that he was still in the National Guard and expressed concern about how seeking treatment might negatively impact his status in the Guard since it was his only income at that time.

The examiner noted that the Veteran scored in the severe range for depression on the BDI-2.  He reported depressed mood most of the day and nearly every day.  He also reported marked diminished interest or pleasure in all, or almost all, activities most of the day and nearly every day.  The Veteran reported significant weight gain and a decrease in appetite, and insomnia nearly every day, psychomotor agitation.  He reported fatigue or loss of energy nearly every day, feelings of worthlessness, and excessive and inappropriate guilt.  He reported diminished ability to concentrate, recurrent suicidal ideation, and no history of manic or mixed episodes.  The Veteran reported clinically significant stress and impairment in familial, social, and occupational roles.  He reported recurrent panic attacks with agoraphobia starting during and after his first tour in Iraq and increasing in intensity and frequency since October 2008 with pounding and accelerated heart rate, sweating, trembling and shaking, sensations of shortness of breath, chest pain or discomfort, feeling dizzy, unsteady, lightheaded, or faint, derealization, fear of losing control or going crazy, fear of dying, and hot flashes.  The Veteran reported that the attacks had been followed by at least one month of persistent concern about having additional attacks, worry about the implications of the attack or its consequences, and a significant change in behavior related to the attacks.  The Veteran reported agoraphobia with anxiety about being places or situations from which escape might be difficult or in which help may not be available in the event of having an unexpected or situationally predisposed panic attack or panic-like symptoms.  The examiner noted that the Veteran's agoraphobic fears typically involved characteristic clusters of situations that included being outside the home alone, being in a crowd, standing in line, and traveling in a bus, train, or automobile.  The Veteran reported that the situations were avoided or else were endured with marked distress or with anxiety about having a panic attack or panic-like symptoms.  

The examiner noted that the Veteran's obsessive compulsive disorder was manifested by compulsive behavior (i.e., flossing repetitively throughout the day) and recognition that the compulsion was excessive and unreasonable.  The examiner noted that the compulsion causes marked distress, was time consuming, or significantly interfered with the Veteran's normal routine and daily functioning.

Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was restless, fatigued, and tense.  The examiner elaborated that when talking about the trauma events, the Veteran held his hands up in front of him as he talked repeatedly putting his index finger and his thumb together in something of a pinching motion that he seemed unaware of doing; he looked around the room throughout the examination as if he was constantly wanting to leave; and that on a couple of occasions, he looked as if he might bolt from the room but then settled back down in his chair.    

The Veteran's speech was clear and coherent.  He was cooperative, guarded, and he expressed concerns about his Guard unit finding out about the results.

The Veteran's affect was appropriate and blunted and he cried during the first thirty minutes of the examination stating that he just didn't want to talk about these things and didn't want people to know.  

The Veteran expressed fear, anxiety, hopelessness, and depression throughout the examination; and he was easily distracted.  He was oriented to person, time, and place.  The Veteran reported racing thoughts on a daily basis and his thought content included suicidal, homicidal, and paranoid ideation.  The Veteran had no delusions, he understood the outcome of behavior, he was of average intelligence, and he understood that he had a problem.  

The Veteran reported that he slept about three hours to three and one-half hours per night, that he had nightmares several nights a week with the content always being combat related.  

The Veteran stated that he heard "banging noises" regularly but did not know if others heard it or not.

The Veteran reported regular and numerous incidents of quickly becoming angry and verbally aggressive and threatening toward strangers who set him off.  He also described an incident of verbal aggression with another soldier.  

The Veteran stated that he checked the doors every time he went by them and that he flossed all the time, all day long, many times a day.  The Veteran noted that this behavior started prior to his discharge, that he had no explanation for why he did it but that he just did it and thought about it all the time.

The Veteran described frequent and severe panic attacks lasting several minutes, two to three a week at anytime that he had to do something outside his home.  The Veteran stated that, prior to going somewhere, he thought that he was going to die.  

The Veteran denied any active planning or intent to harm anyone, but he stated that when he was out in public, anything little could set him off, and he would verbally threaten others.  The Veteran stated that he avoided going anywhere because he was afraid of his own behavior and indicated that he had thoughts of wanting to harm people when in an altercation in public.  

The Veteran admitted to suicidal thoughts on a daily basis but denied ever attempting suicide.  The Veteran stated that he would never commit suicide because of his children and his mother.

The Veteran described himself as having no motivation to do anything and expressed significant shame and feelings of hopelessness about not yet having a job but also stated that he did not think he could work if he had to work with anyone else.  He also stated that he stayed at home all the time watching television, and he was afraid of going out in public, having a panic attack, or hurting someone.  The Veteran reported having difficulty motivating himself to take showers and noted going several days between showers.

The Veteran reported that he lacked the energy, motivation, and drive to do anything to help around the house and stated that his parents did all his shopping for him because he was afraid to leave the house.  The Veteran reported that he struggled to exercise because he feared leaving his home and had no motivation to do any type of exercise in the home.  He reported that he did not travel and that he was extremely uncomfortable with the thought of riding on a plane due to being trapped and surrounded by people.  The Veteran also described significant fear of driving and possibly having a panic attack and described other issues related to attention, hypervigilance, and paranoia when driving.

The examiner diagnosed chronic, severe PTSD, recurrent; severe MDD without psychotic features, panic attack with agoraphobia, and OCD and assigned a GAF of 25.  The examiner noted that the Veteran described himself as a completely different person since his first tour in Iraq.  The examiner noted that the Veteran identified significant changes in his ability to interact socially and be out in public, becoming completely disconnected from friends and family as well as feeling overwhelmed and panicked any time he was out in public and in constant fear of dying from his panic attacks.  The examiner noted that the Veteran was experiencing profound, debilitating depression and also significant and persistent feelings of paranoia and being watched.  The examiner noted that the Veteran reported persistent suicidal ideation, mood disturbance, anxiety, and the inability to be productive in any aspect of his home or seek employment.  The examiner also noted that the Veteran described a complete inability to motivate himself to take care of daily living activities because of his high levels of irritability and fear in being around other people.  The examiner noted that although the Veteran expressed the desire to be able to work, he described that he could not concentrate on anything and feared losing his temper and harming someone.  The examiner noted that the Veteran's severe depression combined with his PTSD symptoms of hypervigilance, paranoia, avoidance behaviors, and irritability) prevented him from being able to function at work or in his community without the risk of harming someone.  

The examiner noted that due to the high rates of comorbidity with PTSD, it was not possible to differentiate between the diagnoses of PTSD, major depression, panic disorder with agoraphobia, and OCD and that it was more likely than not that the Veteran's depression and panic disorder were secondary to the PTSD.

The examiner noted that with intensive and immediate treatment, the prognosis might be good but that the prognosis would rapidly decline the longer the Veteran went without intensive treatment.  The examiner answered in the affirmative to the question of whether there was total occupation and social impairment due to PTSD signs and symptoms.  

In February 2010, the Veteran completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that he was working as an Abrams crewmember in the National Guard two days per month, 4 to 8 hours with an income of $277.00 per month.  

VA treatment records from April 2009 to July 2010 indicate that the Veteran was consistently alert and oriented, had good grooming and hygiene, and was cooperative.  The Veteran's thoughts were consistently goal directed without tangentiality, circumstantiality, or loosening of associations, his memory was consistently grossly intact, and he consistently denied delusions and hallucinations.  

In April 2009, the Veteran reported that he was angry all the time but had not been expressing his anger in public.  The Veteran stated that at that moment he had an urge to throw the chair at the wall.  The Veteran also reported that he was getting headaches often, and that he had trouble concentrating.  The Veteran noted nightmares every day, and that he continued to stay at home all the time noting that he was only comfortable when by himself.  The Veteran's motor activity was very increased with rubbing his hands on his legs and shifting position often, his mood was "angry", his affect was very anxious, and he continued to have suicidal thoughts often.  

In July 2009, the Veteran reported that things were the same, that he had headaches all day long, and that he continued to have angry feelings but did not let them out much as he did not go around people but stayed at home by himself.  The Veteran's speech was increased in rate but decreased in amount, his motor activity was very restless, and his affect was anxious.

In October 2009, the Veteran reported that things were the same and that he mainly sat in his parents' basement all day and did not go out.  The Veteran stated that he got cigarettes once a week, saw his kids often, and interacted with his parents without problems.  The Veteran's anger control was noted to be okay as he did not put himself in contact with others.  The Veteran reported nightmares a few times a week, and noted that his headaches came and went.  The Veteran continued to have depression, a feeling of worthlessness, and suicidal thoughts but would not act on them because of his children.  The Veteran demonstrated diminished eye contact, speech was at a normal rate but was decreased in amount.  The Veteran's motor activity was calm, his affect was restricted, and there was no homicidal ideation.

In December 2009, the Veteran reported that his nightmares were picking up, that they were not only about military things but sometimes involved bad things happening to his children.  The Veteran also reported that his anger control was worse and that he continued to have headaches often.  The Veteran reported that he continued to live with his parents and continued to watch television most of the time and not leaving the house much.  The Veteran's speech was of normal rate but of decreased amount, his motor activity was restless, his mood was "things are getting worse", and his affect was anxious.  The Veteran denied suicidal and homicidal ideation.  

The Veteran underwent VA examination in November 2010.  The Veteran reported that he had been seen at VA medical facility for physical reasons but had not seen a mental health provider since December 2009.  The Veteran reported that his symptoms had not subsided over the past two years and, in fact, some were worsening.  The Veteran stated that he no longer had the drive to do anything and that he basically stayed in his parent's basement watching television.  The Veteran reported being very depressed with frequent suicidal ideation but stated that he would not act on these thoughts because he knew that it would hurt his daughters and his mother.  The Veteran reported that his memory had worsened, that he tried to read but could not recall what he was reading.  The Veteran reported forgetting his ATM pin number and noted that it took him a long time before he was able to recall it.  The Veteran reported very poor sleep.  The Veteran stated that he enjoyed having his daughters visit but did not know what to do with them when they were there.  He also reported having difficulty being around people, and preferred to isolate.  The Veteran stated that he was very irritable and that he felt that he was better off being alone.  The Veteran reported that he worried about what he would do if he got angry with someone.

The Veteran reported that he was still in the National Guard, that his enlistment was not up until October of the next year, that his unit was in Africa; and that when he went to drill, there were very few people there.  The Veteran stated that he would sometimes attend classes or clean his weapon but that he mainly just sat around in the armory.  He also noted that his NCO knew that he had problems so he left the Veteran alone.

The Veteran reported that he had not worked since he left the active military, and that he was not doing well the last year that he was in the service.  He noted that his job was to hand out ammunition and that he did that but that he was very tired and slow.  The Veteran reported that his relationships with the other soldiers were not good, that they did not like him, and that he did not like them, and they let each other know.  The Veteran stated that he had difficulty with people "above" him and felt their decision-making skills were "dumb."  The Veteran reported anger problems and noted that he lost it with other soldiers, both verbally and physically.  The Veteran reported that he did not get into trouble as they kept their differences between themselves.

The Veteran reported having two daughters, one 10 years old that he and the other 4 years old who live with their mothers.  The Veteran stated that he might spend 4 hours with his daughters during their visits but that the rest of the time they were with his parents.  The Veteran stated that he loved his daughters but did not know how to interact with them.  The Veteran reported that he did not take them anywhere because he did not like to leave his house.

The Veteran reported that he spent most of his time in his parents' basement with the television.  He reported that he drank coffee with his parents and talked with them for a while but then retreated to the basement.  The Veteran stated that he used to hunt, but did not do that anymore.  He stated that he did not have friends and that he did not socialize or have hobbies.  The Veteran reported that the only time he left the house was to pick up his daughters and to buy chewing tobacco.  The Veteran reported that he disliked being in public, that he felt that people were always looking at him, and that without getting out of the car would yell and gesture at them.  The Veteran also reported drinking to excess about twice a month at which time he would get angry and break things but noted that his parents did not let him do that very much.

Mental status examination demonstrated that the Veteran was neatly groomed and dressed.  The examiner noted that the Veteran was obviously nervous and agitated but cooperative.  The Veteran's eye contact was poor, and his mood was anxious and depressed.  The Veteran was able to answer appropriately to information and similarities question, he was unable to grasp proverbs, and he was unable to do serial sevens but could spell "world" backwards.  The Veteran recalled all three items after a delay.  The Veteran's anxiety, irritability, and depression were apparent, and he felt hopeless about the future but was willing to look into medication help.

The Veteran had symptoms of depression, and reported a depressed mood daily and lacked interest in any activity.  The Veteran reported that he struggled with insomnia and loss of energy and stated that he had gained about 30 pounds over the prior couple of years due to inactivity.  The Veteran reported that he felt useless and worthless and struggled with suicidal ideation.  The Veteran also indicated that when he suffered anxiety attacks, he felt like he was going to die.  The Veteran reported that he did not feel that the anxiety attacks occurred as often because he did not leave his house or put himself into situations where he would feel anxious.  The examiner noted that the Veteran obviously struggled when he drove; he also noted that the prior week when the Veteran's daughter suffered a nose bleed that would not stop; he felt helpless and had an anxiety attack.  

The Veteran denied any behavior that might be considered compulsive but admitted that he flossed daily for an hour, that he had problems with his teeth, and that he didn't want to lose them so he wanted to make sure that they were clean.

The examiner noted that the Veteran thought about Iraq daily and that the Veteran felt that being in Iraq was the only thing that he had done in his life; he also felt distress, upset and anger.  The examiner noted that the Veteran had nightmares, some of which were about Iraq and some of which were about his daughters.  The Veteran reported that when he smelled dead animals, he felt like he was back in Iraq.

The examiner noted that the Veteran avoided watching things about Iraq as it made him angry, had lost interest in doing anything, and had no motivation or desire to do anything.  The examiner noted that the Veteran felt close to his daughters but to no one else including his parents.  The examiner noted that the Veteran did not like to be around people and was, in fact, worried that he would do something in anger someday.  The examiner also noted that the Veteran was irritable and had difficulty attending and concentrating; did not sleep well, getting only about 4 hours of sleep a night.  The examiner noted that the Veteran was very suspicious of others and felt like he had to watch people and was very on guard and jumpy.

Psychometric testing indicated that his score on the PCL-M was well above the cut-off for a diagnosis of PTSD and he scored in the severe range for depression on the BDI-II.  Both scores were higher than the Veteran's scores in 2009.

Diagnoses on Axis I included severe PTSD and MDD.  A GAF of 25 was assigned for serious impairment and inability to function in almost all areas.  The examiner summarized that the Veteran's frequency and severity of his PTSD symptoms had probably increased since his last VA examination.  The examiner noted that the Veteran continued to be isolated and withdrawn, that he avoided contact with people because he could not seem to tolerate being around them and feared that he would be aggressive and in fact worried about having confrontations with people and felt very uncomfortable in public.  The examiner noted that the Veteran had difficulty concentrating on things and could not stick to anything.      

The examiner noted that there was total occupational and social impairment due to PTSD signs and symptoms and that the Veteran's hyperarousal symptoms made it very difficult for him to even be around others.  The examiner noted that the Veteran was bothered by what people did and said and worried about confrontation, something the Veteran had difficulty with toward the end of his military service.  The examiner noted that the Veteran worried that he would blow up and do something that he would regret and did not trust himself to even spend time with his parents and children.  The examiner noted that it was felt that the Veteran was not employable at that time or in the near future.

The Board notes that the RO denied the Veteran's claim for increased evaluation and stated that although the Veteran was currently assigned to a National Guard unit with no obvious problems noted for that employment, he complained that he was paranoid and had a lot of anger problem.  The RO also noted that although the Veteran's indicated that his symptoms of PTSD had increased in severity, there was no objective evidence to support a conclusion that he was totally incapable of obtaining and maintaining any employment as there was no evidence of record of any disciplinary actions due to the Veteran's self-reported anger, no evidence that he was not employable as a National Guard member, and no evidence that he could not remember to pick up and return his daughters to the agreed upon place for the transfer of visitation.  The RO further noted that the Veteran indicated that he had severe problems remembering and getting things done, but that the actual evidence did not confirm these statements.  The RO noted that there was no record that the Veteran had applied for any type of employment other than that of his current position in the Army National guard and that his statements to the examiner did not coincide with his actual actions of being on time and participating in the functions that he wanted to participate in.

In addition, the RO noted that the Veteran indicated that he did not like watching military movies but participated satisfactorily in a combat National Guard unit that solely focused and trained for battle.  The RO noted that the Veteran continuously complained of no treatment while in the military and failed to actively participate in scheduled VA counseling and treatment problems and had decided which medications to take and failed to keep his treating physician informed of any side effects that he might be experiencing.

The Veteran's post deployment health assessment completed in July 2003 indicates that the Veteran had been bothered some by little interest or pleasure in doing things, feeling down, depressed, or hopeless.  The post deployment health assessment completed in February 2005 indicates that the Veteran had been bothered some by little interest or pleasure in doing things and that he felt numb or detached from others, activates, or his surroundings.  The post deployment health assessment completed in October 2007 indicates that the Veteran had been bothered some by little interest or pleasure in doing things, feeling down, depressed, or hopeless.  In addition, the Veteran indicated that he had an experience that was so frightening, horrible, or upsetting, that in the past month he tried hard not to think about it or went out of his way to avoid situations that reminded him of it and was constantly on guard, watchful, or easily startled.  The Veteran also stated that he was unsure whether he was having thoughts or concerns that he may have serious conflicts with his spouse, family members, or close friends.  The post deployment health re-assessment completed in May 2008 indicates that emotional problems such as feeling depressed or anxious had made it somewhat difficult for him to do his work, take care of things at home, or get with other people, that he had problems sleeping or still feeling tired after sleeping, and that he had been bothered few or several days over the prior month by little interest or pleasure in doing things, feeling down, depressed, or hopeless.  In addition, the Veteran indicated that he had an experience that was so frightening, horrible, or upsetting, that in the past month he tried hard not to think about it or went out of his way to avoid situations that reminded him of it and was constantly on guard, watchful, or easily startled.  The Veteran also stated that he was unsure whether he was having thoughts or concerns that he may have serious conflicts with his spouse, family members, or close friends.  On the Report of Medical Assessment completed by the Veteran in conjunction with his separation examination in October 2008, the Veteran claimed that he had anxiety or panic attacks, had frequent trouble sleeping, had depression or excessive worry and reported having anxiety when in small places and sleep problems without previous evaluation since he had already cleared the Army.

Although the Veteran consistently denied on his post deployment assessments that he had thoughts or concerns that he might hurt or lose control with someone, statements which are inconsistent with the Veteran's reports to the VA examiners, the overwhelming medical evidence of record indicates that the Veteran's PTSD causes total occupational and social impairment.  It is true that the Veteran's psychiatric symptoms appear to have fluctuated in severity and seem to have been less severe during his VA treatment.  In addition, there is a major gap between the GAF score assigned by the VA examiners in February 2009 and November 2010 of 25 and the GAF score assigned in January 2009 of 55.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding what the Veteran's level of psychological, social, and occupational functioning, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA psychologists' opinions regarding the Veteran's very low psychological, social, and occupational functioning over the medical opinion provided by a mental health nurse practitioner which indicated only moderate impairment.  

In this case, the GAF score of 25 assigned by the February 2009 VA psychologist was based on an independent review of the entire record in addition to an extremely thorough personal clinical evaluation in which the psychologist addressed all aspects of the Veteran's life including an in-depth discussion of the Veteran's traumatic in-service experiences.  Similarly, the GAF score of 25 assigned by the November 2010 VA psychologist was based on an independent review of the Veteran's VA electronic records in addition to a 90-minute personal clinical evaluation.  In contrast, although the January 2009 nurse practitioner's assessment included a short discussion of the Veteran's in-service traumatic events, the assessment appears to have been far less thorough.  In addition, the Board assigns less weight to a GAF score assigned by a nurse practitioner, who has less expertise than a psychologist or psychiatrist.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (Probative value of medical opinion evidence is based on medical expert's personal examination of patient, physician's knowledge and skill in analyzing data, and medical conclusion that physician reaches).
    
In this case, the Board finds that the opinions provided by two different VA psychologists which concluded that the Veteran's PTSD causes total occupational and social impairment are more probative than the opinion of the nurse practitioner which assessed the Veteran with only moderate symptoms.  Thus, the Board concludes that the Veteran's service-connected psychiatric disability, PTSD with MDD, panic attacks and agoraphobia, and OCD, causes symptoms that are most consistent with total occupational and social impairment.   Giving the Veteran the benefit of the doubt, the Board concludes that this total occupational and social impairment has persisted throughout the course of the appeal.  


ORDER

Entitlement to 100 percent disability evaluation for PTSD with major depressive disorder, panic attacks and agoraphobia, and obsessive compulsive disorder is granted subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


